DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020 and 1/12/2022 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “201” has been used to designate both case 201 in Para. 0154 and step 201 in Figs. 9-10, and reference character “S1070” has been used to designate both change into non-ready and derive correction values crx and cry in Fig. 10. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 202, 203, 204, 205, 206, and 207 in Fig. 9; 201-207 in Figs. 10 and 20; 401, 402, 403, 404, 405, 406, 407, and 408 in Fig. 10; 401-406 in Fig. 11; 502 and 503 in Fig. 13; 702 in Figs. 15 and 21; 701, 702, and 711 in Fig. 16; 702 in Fig. 17; 401-404 and 901, 902 in Fig. 20; 902, 1101, 1102, 1103, 1104, and 1105 in Fig. 22; 1402 and 1403 in Fig. 25; 702, 1501, and 1502 in Fig. 26; 3013 in Fig. 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: steps S1072-S1080 in Para. 00195.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
“Disclosure of the Disclosure” in Pg. 1 according to the above preferred section headings should read –Brief Summary of the Invention— and “Best Mode for Disclosure” in Pg. 4 should read –Detailed Description of the Invention--.

The disclosure is objected to because of the following informalities: “are variously set can be” in Para. 00129 should read –are variously set--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to control” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kutliroff et al. (US 2014/0258942 A1, hereinafter “Kutliroff”) in view of Yoganandan et al. (US 2017/0364198 A1, hereinafter “Yoganandan”).
Regarding claim 1, a method of controlling a device including a depth camera, the method comprising (Para. 0014: “method for using multiple perceptual sensing technologies to capture information about a user’s actions for synergistically processing the information”; Para. 0044: “control of a remote device in which a user 410 moves his hands and fingers 430 while holding a handheld device 420 containing a depth camera…displayed on the screen 440 in front of the user; Fig. 12: depth camera 1240): 
acquiring a depth image using the depth camera (Para. 0032: “A depth camera captures depth images, generally a sequence of successive depth images”; Para. 0048); 
tracking an end point of the user's finger (Para. 0005: “control of a remote device through tracking of a user’s hands and/or fingers; Para. 0009; As shown in Para. 0049, tips of the fingers are detected; Para. 0050: “the 3D points of the fingertips …the skeleton model may be used to further improve the quality of the tracking; Note: fingertip is the end point of the user’s finger);
and displaying a target point having a position changeable in response to the tracked end point of the user's finger (As shown in Para. 0049, tips of the fingers are detected; Para. 0050: “the 3D points of the fingertips …the skeleton model may be used to further improve the quality of the tracking; Para. 0053: “At stage 930, the data representing the user’s movements may be used to map or project the subject’s hand, finger, and/or eye movements to a virtual cursor. Information may be provided on a display screen to provide feedback to the subject; Para. 0062: “the virtual cursor is controlled based on the tracked positions of the user’s hand and fingers…is moved to the position on the screen he is pointing to when he says the word “there”; Note: a virtual cursor is a target point).
Kutliroff does not expressly disclose the following limitations: changing the device from a first state into a second state by analyzing the acquired depth image with reference to a memory; determining whether a user's finger points to the device with reference to the memory; changing the device from the second state into a third state based on determining that the user's finger points to the device. 
However, Yoganandan teaches, changing the device from a first state into a second state by analyzing the acquired depth image with reference to a memory (Figs. 6A-6C show different hover states; Para. 0066; Para. 0047: “the memory 104 includes data storage device supporting program instruction; As shown in Para. 0056, hover mode is determined based on the depth value; As shown in Para. 0059, a depth camera is used to track the fingers in a 3D volume and measure the z-values of the user’s finger; Note: the interaction states (i.e. no, hover, hover, and touch) are the states of the hover touch controller device. The no hover state is the first state and the hover state is the second state. The tracking of the user’s fingers using a depth camera shows there are multiple z-values (i.e. depth data from multiple depth images). The memory stores data (i.e. depth data from the depth camera)); 
determining whether a user's finger points to the device with reference to the memory (Para. 0066; Para. 0047: “the memory 104 includes data storage device supporting program instruction; Note: As shown in Para. 0066, the 3D coordinates (X, Y, Z) of the fingertip being tracked shows that pointing of the fingers to the device is detected. The memory stores data (i.e. depth data/z-value from the depth camera)); 
changing the device from the second state into a third state based on determining that the user's finger points to the device (Figs. 6A-6C show three different hover states (i.e. no hover, hover, and touch); Para. 0066; Para. 0047: “the memory 104 includes data storage device supporting program instruction; As shown in Fig. 2, it is detected first is the user’s fingers hover over the surface of the device (i.e. second state) and then is determined that the finger is touching the surface of the device (i.e. touch state or third state; Paras. 0053-0054; Note: hovering followed by touching of the user’s fingers over the device shows that the user is pointing their finger to the device (i.e. must point to the device to touch the device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include changing a device from a first state to a second state by analyzing the depth image with reference to a memory, determining  if a user points to the device with their finger with reference to a memory, and changing a device from a second state to a third state based on if the user's finger points to the device as taught by Yoganandan into the method of controlling a device of Kutliroff in order to assist the user to select features and provide visual feedback for touch and pre-touch interactions (Yoganandan, Para. 0055). 
Regarding claim 6, the combination of Kutliroff and Yoganandan teaches the limitations as explained above in claim 1.
The combination of Kutliroff and Yoganandan further teaches, wherein displaying the target point comprises changing the position of the target point based on a center point of a specific region in the acquired depth image and a fixed correction ratio (Yoganandan, As shown in Para. 0049, the hover touch controller device 105 controls a remote display device; As shown in Para. 0078, hover touch cursor is displayed and visual feedback is provided to the user; Fig. 3D: depth camera; Para. 0079, “the cursor snaps to the center of the closest user interface element instead of exactly following the finger coordinates”; Para. 0084; As shown in Paras. 0089-0090, a ratio of screen position is used to allow for enough room to slide and select menu items).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grunnet-Jepsen et al. (US 2017/0186167 A1, hereinafter “Grunnet-Jepsen”) in view of Kutliroff et al. (US 2014/0258942 A1, hereinafter “Kutliroff”).
Regarding claim 7, Grunnet-Jepsen teaches, a device comprising (Fig. 7B: handheld smartphone 702): 
 a memory configured to store one or more commands (Para. 0120: memory and an integrated circuit operating as an integrated processor are incorporated into the tablet or smartphone; Para. 0114: computer readable storage medium having instructions stored thereupon, that when executed by a processor; Para. 0121: a processor and a memory to perform logic or instructions); 
a depth camera (Para. 0019: “Fig. 7A illustrates an exemplary tablet computing device with a camera enclosure housing the depth camera) configured to capture at least a user's hand; 
a display (Para. 0120: “a tablet computing device 701 or a hand-held smartphone 702, includes a display unit which includes a touchscreen interface 745”); 
and a controller (Para. 0120: an integrated processor are incorporated into the tablet or smartphone) configured to control the memory, the depth camera and the display, wherein the controller is further configured to: control the depth camera (As shown in Fig. 7C, processor 710 of the tablet computing device or smart phone interacts with/controls memory 760, display 730, and depth camera assembly 799; Para. 0120; Para. 0123: “Processor 710 performs primary processing operations”) to capture at least the user's hand; 
and control the display (As shown in Fig. 7C, processor 710 of the tablet computing device or smart phone interacts with/controls display 730; Para. 0120; Para. 0123: “Processor 710 performs primary processing operations”) to output a visual feedback changeable based on the captured user's hand (As shown in Para. 0125, the smart phone has a visual and/or tactile display for a user to interact with in which the display includes a touch screen that has output and user input; Note: the user provides input/interacts with the smart phone via the touchscreen (i.e. user touches screen with hand/fingers) and output is displayed on the device. The output is displayed on the device for each input by the user (i.e. visual feedback/output is changeable)).
Grunnet-Jepsen does not expressly disclose the following limitations underlined above:  configured to capture at least a user's hand; to capture at least the user's hand; based on the captured user's hand.
However, Kutliroff teaches, configured to capture at least a user's hand (Para. 0032: “A depth camera captures depth images, generally a sequence of successive depth images”; Para. 0044: “a handheld device 420 containing a depth camera; Para. 0048: “the user’s hand is identified from the depth image data obtained from the depth camera”); 
to capture at least the user's hand (As shown in Para. 0075, a processor 1210 is used to run algorithms for processing the data acquired by the multiple sensing technologies; Para. 0044: “control of a remote device...holding a handheld device 420 containing a depth camera”); 
based on the captured user's hand (As shown in Para. 0075, a processor 1210 is used to run algorithms for processing the data acquired by the multiple sensing technologies; As shown in Fig. 4, the handheld device 420 is used to display feedback on the screen 440; Para. 0053: “At stage 930, the data representing the user’s movements may be used to map or project the subject’s hand, finger, and/or eye movements to a virtual cursor. Information may be provided on a display screen to provide feedback to the subject; Para. 0062: “the virtual cursor is controlled based on the tracked positions of the user’s hand and fingers…is moved to the position on the screen he is pointing to when he says the word “there”; Note: the virtual cursor is visual feedback that is displayed by the handheld device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include capturing a user's hand and outputting visual feedback based on the captured user's hand as taught by Kutliroff into the smartphone device of Grunnet-Jepsen in order to improve the quality of tracking (Kutliroff, Para. 0050).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grunnet-Jepsen et al. (US 2017/0186167 A1, hereinafter “Grunnet-Jepsen”) in view of Kutliroff et al. (US 2014/0258942 A1, hereinafter “Kutliroff”) and further in view of Yoganandan et al. (US 2017/0364198 A1, hereinafter “Yoganandan”).
Regarding claim 8, the combination of Grunnet-Jepsen and Kutliroff teaches the limitations as explained above in claim 7.
The combination of Grunnet-Jepsen and Kutliroff further teaches, wherein the visual feedback (Grunnet-Jepsen, As shown in Para. 0125, the smart phone has a visual and/or tactile display for a user to interact with in which the display includes a touch screen that has output and user input; Note: the user provides input/interacts with the smart phone via the touchscreen (i.e. user touches screen with hand/fingers) and output is displayed on the device. The output is displayed on the device for each input by the user (i.e. visual feedback/output is changeable)) includes a shape mirroring the captured user's hand (Kutliroff, Para. 0053: “At stage 930, the data representing the user’s movements may be used to map or project the subject’s hand, finger, and/or eye movements to a virtual cursor. Information may be provided on a display screen to provide feedback to the subject. The virtual cursor may be a simple graphical element, such as an arrow, or a representation of a hand; Note: the virtual cursor being a representation of a hand is a shape mirroring the user’s hand) and distinctively displays (Grunnet-Jepsen, As shown in Para. 0125, the smart phone has a visual and/or tactile display for a user to interact with in which the display includes a touch screen that has output and user input) an end point of a finger (Kutliroff, Para. 0053: “At stage 930, the data representing the user’s movements may be used to map or project the subject’s hand, finger, and/or eye movements to a virtual cursor. Information may be provided on a display screen to provide feedback to the subject. The virtual cursor may be a simple graphical element, such as an arrow, or a representation of a hand; Para. 0062: “the virtual cursor is controlled based on the tracked positions of the user’s hand and fingers…is moved to the position on the screen he is pointing to when he says the word “there”; As shown in Para. 0049, tips of the fingers are detected) located at a distance closest to the device.
The combination of Grunnet-Jepsen and Kutliroff does not expressly disclose the following limitation underlined above: located at a distance closest to the device.
However, Yoganandan teaches, located at a distance closest to the device (As shown in Figs. 8A-8D, a cursor is displayed based on the hover mode; As shown in Para. 0021, finger positions are detected and displayed; As shown in Para. 0056, hover mode is based on distance above the touch sensor of the device; As shown in Fig. 0066, fingertips can be tracked; Note: the cursor (i.e. visual feedback) is displayed when the user’s finger is at a certain distance from the touch sensor (i.e. hover mode)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying an end point of a finger located at a distance to the device as taught by Yoganandan into the combined device of Grunnet-Jepsen and Kutliroff in order to assist the user to select features and provide visual feedback for touch and pre-touch interactions (Yoganandan, Para. 0055). 
Regarding claim 9, the combination of Grunnet-Jepsen and Kutliroff teaches the limitations as explained above in claim 7.
The combination of Grunnet-Jepsen and Kutliroff does not expressly disclose the following limitations: wherein based on determining that the captured user's hand is located between a minimum reference distance and a maximum reference distance 40Docket 2060-70005from the device, the controller is further configured to control the display to output the visual feedback.
However, Yoganandan teaches, wherein based on determining that the captured user's hand is located between a minimum reference distance and a maximum reference distance 40Docket 2060-70005from the device (Figs. 6A-6C show the hover zones and touch zones, the depth values (i.e. distances) of the zone ranges from z=100 to z=0 in Fig. 6B; Para. 0066; As shown in Fig. 1, system 100 includes display device 135 and hover touch controller 105, both of which include a processor; As shown in Para. 0047, the processor performs one or more methods),
the controller is further configured to control the display to output the visual feedback (As shown in Fig. 1, hover touch controller 105 and display device 135 both include processors and are part of the same system (i.e. are connected); As shown in Para. 0047, processor performs one or more functions; As shown in Para. 0049, the hover touch controller device 105 controls a remote display device; As shown in Para. 0078, hover touch cursor is displayed and visual feedback is provided to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the display based on determining the captured user’s hand is located between a minimum and maximum distance from a device as taught by Yoganandan into the combined device of Grunnet-Jepsen and Kutliroff in order to assist the user to select features and provide visual feedback for touch and pre-touch interactions (Yoganandan, Para. 0055). 
Regarding claim 10, the combination of Grunnet-Jepsen and Kutliroff teaches the limitations as explained above in claim 7.
The combination of Grunnet-Jepsen and Kutliroff does not expressly disclose the following limitations: wherein based on an end point of a finger being located at a distance closest to the device and a reference point of the captured user's hand, the controller is further configured to change a position of a target point output to the display. 
However, Yoganandan teaches, wherein based on an end point of a finger being located at a distance closest to the device and a reference point of the captured user's hand (As shown in Figs. 8A-8D, a cursor is displayed based on the hover mode; As shown in Para. 0021, finger positions are detected and displayed; As shown in Para. 0056, hover mode is based on distance above the touch sensor of the device; As shown in Fig. 0066, fingertips can be tracked; Note: the cursor (i.e. reference point of finger of user’s hand) is displayed when the user’s finger/fingertip (i.e. end point of a finger) is at a certain distance from the touch sensor (i.e. hover mode)),
the controller is further configured to change a position of a target point output to the display (As shown in Fig. 1, hover touch controller 105 and display device 135 both include processors and are part of the same system (i.e. are connected); As shown in Para. 0047, processor performs one or more functions; As shown in Para. 0049, the hover touch controller device 105 controls a remote display device; Para. 0072: “remote hover touch cursor mode is designed to provide visual representation on the remote display…at a corresponding position; As shown in Para. 0078, hover touch cursor is displayed and visual feedback is provided to the user; Note: the cursor is the target point). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include controlling a change in position of a target point ouput to a display based on an end point of a finger being at a distance closest to the device and a reference point of the user’s hand as taught by Yoganandan into the combined device of Grunnet-Jepsen and Kutliroff in order to assist the user to select features and provide visual feedback for touch and pre-touch interactions (Yoganandan, Para. 0055). 

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 2012/0326995 A1) teaches a virtual touch panel system and an interactive mode auto-switching method (Abstract).
	Kim et al. (US 2015/0153951 A1) teaches a control method of virtual touchpad.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664